Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: " a measurement information acquisition unit", “a position information acquisition unit”, “an image creation unit” in claim claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification paragraph 0086-0088 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US Pub 2015/0293162 A1).

As to claim 1, Tsukamoto discloses an electromagnetic environment analysis system (Tsukamoto, ¶0042), comprising: 
a measurement information acquisition unit configured to acquire a plurality of measurement values relevant to an electromagnetic environment (Tsukamoto, ¶0044, “The acquisition unit 101 in FIG. 1 converts an electromagnetic wave including disturbance, such as an interference wave, into data. A voltmeter, an electric field strength meter, a spectrum analyzer, and so on that are capable of measuring amplitude for each frequency of the electromagnetic wave may be used as a reception interface in the acquisition.”); 
a position information acquisition unit configured to acquire position information relevant to a measurement position in which each of the measurement values is measured (Tsukamoto, ¶0045, “The time series measurement data are associated with position coordinates information with respect to the coordinates of each position where the measurement is carried out.” ¶0046, “The measurement data measured as described above are transmitted to the feature amount calculation unit 102 in a distinguishable manner with respect to the coordinates of each position.” ¶0067, “When the acquisition unit 101 receives the measurement start signal, the acquisition unit 101 starts measurement in accordance with the measurement condition, samples a measured frequency for a predetermined measurement time to convert the waveforms of electromagnetic waves into data with respect to each measurement position (measurement coordinates) included in the measurement condition, and acquires time series measurement data.”); and 
an image creation unit configured to create an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values (Tsukamoto, ¶0057, “The mapping processing unit 105 reads out the classification results of the above-described cluster analysis with the coordinates of positions (measurement positions) from the storage unit 103, and sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured. With this mapping processing, it is possible to distinguish clusters, which are classified in accordance with features, from one another in a perceptible manner (for example, into group 1, group 2, and so on).” Fig. 8. ¶0058, “It may also be possible that an appropriate value for the number of partitions (the number of classification candidates) is proposed to the user from the device side and a value for the number of partitions responded by the user is employed by the device side.” ¶0059, “the mapping processing unit 105 determines the number of colors, patterns, and/or the like corresponding to respective clusters, informs an output unit of the mapping results, and stores the mapping results in the storage unit.” ¶0060, “The output unit 106 outputs the above-described mapping results by the mapping processing unit 105 on an external display device, such as a display.” ¶0089, “the mapping processing unit 105 maps both the group classification result (feature classification result) and the presentation method (display color and pattern), in which the number of feature classifications is reflected, to the coordinates of respective positions on a two-dimensional plane”), 
wherein the image creation unit includes 
a partition setting unit configured to set a plurality of partitions forming a display range of the information relevant to the measurement value in the image (Tsukamoto, ¶0057, “sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured.”), 
a partition judgment unit configured to judge the partition corresponding to the measurement position of each of the measurement values in the plurality of partitions, based on the position information (Tsukamoto, ¶0057, “sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured. With this mapping processing, it is possible to distinguish clusters, which are classified in accordance with features, from one another in a perceptible manner (for example, into group 1, group 2, and so on).”), 
a display information determination unit configured to determine information relevant to display of the partition, based on the measurement value corresponding to the partition (Tsukamoto, Fig.8, ¶0060, “The output unit 106 outputs the above-described mapping results by the mapping processing unit 105 on an external display device, such as a display.”), and 
a resetting judgment unit configured to judge whether or not to reset the plurality of partitions (Tsukamoto, ¶0058, “It may also be possible that an appropriate value for the number of partitions (the number of classification candidates) is proposed to the user from the device side and a value for the number of partitions responded by the user is employed by the device side.” ¶0084, “a desirable partitioned number of clusters is received from the user (step b2). A predetermined value or a predetermined ratio based on the total number of analysis points (121 points in total) may be used initially. It is preferable that a choice of the value is appropriately received from the user afterward.” Examiner considers changing partition numbers as resetting.), and 
when the resetting judgment unit judges to reset the plurality of partitions, the partition setting unit resets the plurality of partitions forming the display range from a plurality of first partitions to a plurality of second partitions, each of which has a size different from a size of the first partition (Tsukamoto, ¶0087, “presenting an analysis result of the cluster analysis to the user in advance makes it possible to determine the number of partitioned clusters after confirming the analysis result, to find out excessive classification or vague classification in the cluster analysis based on knowledge, and to derive a better partitioned number of clusters.” ¶0088, “in accordance with the determined partitioned number of clusters, the mapping processing unit 105 assigns presentation methods, which will be used in presentation, to the coordinates of positions belonging to respective clusters after partitioning “ Different partition numbers indicate the partition size would be different. ¶0085, a value of 5. ¶0103, a value of 4. Fig.8 and Fig. 12.), and 
the display information determination unit determines information relevant to display of the second partition (Tsukamoto, ¶0075, “Redisplay or additional display may also be carried out by receiving the number of partitions, the types of feature amounts to be used, or the like from the user appropriately.”).

As to claim 2, claim 1 is incorporated and Tsukamoto discloses wherein the size of each of the second partitions is smaller than the size of each of the first partitions (Tsukamoto, Different partition numbers indicate the partition size would be different. ¶0085, a value of 5. ¶0103, a value of 4. Fig.8 and Fig. 12. One partition group is smaller than another partition group.)

As to claim 3, claim 1 is incorporated and Tsukamoto discloses wherein when the resetting judgment unit judges to reset the plurality of partitions (Tsukamoto, ¶0058, “It may be possible that a plurality of the numbers of classifications is received from the user and succeeding processing is carried out in parallel. It may also be possible that an appropriate value for the number of partitions (the number of classification candidates) is proposed to the user from the device side and a value for the number of partitions responded by the user is employed by the device side.” ¶0087, “presenting an analysis result of the cluster analysis to the user in advance makes it possible to determine the number of partitioned clusters after confirming the analysis result, to find out excessive classification or vague classification in the cluster analysis based on knowledge, and to derive a better partitioned number of clusters.”), 
the partition judgment unit judges the second partition corresponding to the measurement position of each of the measurement values in the plurality of second partitions, based on the position information (Tsukamoto, ¶0088, “Next, in accordance with the determined partitioned number of clusters, the mapping processing unit 105 assigns presentation methods, which will be used in presentation, to the coordinates of positions belonging to respective clusters after partitioning (step b3). For example, in receiving the determined value of 5 illustrated in FIG. 6, the mapping processing unit 105 assigns a different combination of a pattern and a color to each of the five groups.” ¶0089, “Finally, the mapping processing unit 105 maps both the group classification result (feature classification result) and the presentation method (display color and pattern), in which the number of feature classifications is reflected, to the coordinates of respective positions on a two-dimensional plane (step b4).” ¶0103-0104, “The mapping processing unit 105 receives a value of 4 as the number of partitions, partitions the whole data into four clusters, and selects a display scale (display color) which expresses the distance at which each cluster is merged with another cluster based on a maximum distance when the whole is formed into a cluster.”), and 
the display information determination unit determines the information relevant to the display of the second partition, based on the measurement value corresponding to the second partition (Tsukamoto, ¶0090, “The output unit 106 provides the user with a result of the mapping by the preceding mapping processing unit 105. As a provisioning method, any method, such as through a display or a printer, may be used.” ¶0104-0105).

As to claim 4, claim 1 is incorporated and Tsukamoto discloses wherein when at least one of a plurality of conditions is satisfied, the resetting judgment unit judges to reset the plurality of partitions (Tsukamoto, ¶0058, “In the determination of the number of classified clusters (the number of mapping classifications, that is, the number of feature classifications), it is preferable for a user to be able to confirm a result of the cluster analysis and then determine the number by inputting a desirable value for the number of classifications from an external input terminal. It goes without saying that it is also possible to use a fixed value for the number of classified clusters. It may be possible that a plurality of the numbers of classifications is received from the user and succeeding processing is carried out in parallel. It may also be possible that an appropriate value for the number of partitions (the number of classification candidates) is proposed to the user from the device side and a value for the number of partitions responded by the user is employed by the device side.” Number of classified clusters could be an example condition.), and 
the size of each of the second partitions reset by the partition setting unit when a first condition is satisfied in the plurality of conditions is smaller than the size of each of the second partitions reset by the partition setting unit when a second condition is satisfied in the plurality of conditions (Tsukamoto, ¶0057, ¶0104, Partition size for value of 5 is smaller than partition size for value of 4.)

As to claim 5, claim 4 is incorporated and Tsukamoto discloses wherein the second condition is a condition that is satisfied before the first condition is satisfied (Tsukamoto, ¶0103-0105)

As to claim 6, claim 1 is incorporated and Tsukamoto discloses a storage unit storing a plurality of partition definition tables for defining configurations of each of the partitions when the display range is sectioned to the numbers different from each other, wherein the partition setting unit sets the plurality of partitions, based on the plurality of partition definition tables (Tsukamoto, Fig. 6, Fig. 8, Fig. 11, Fig. 12, ¶0107, “The height of a branch in a cluster dendrogram indicates a distance when clusters are merged. Therefore, it is possible to carry out a more distinctive classification when clusters have a sufficient height in cluster partitioning. For example, the cluster of the group 1 is distanced from other merged clusters, and thus it can be said that the group 1 is a group that has a significantly distinctive noise characteristic. On the other hand, because the distance between the cluster of the group 2 and the merged cluster from the groups 3 and 4 is not so high, it can be decided that these groups are noise components that are similar to each other to some extent.”)

As to claim 7, claim 1 is incorporated and Tsukamoto discloses wherein the resetting judgment unit judges to reset the plurality of partitions, in accordance with an input manipulation of a user (Tsukamoto, ¶0058, “It may also be possible that an appropriate value for the number of partitions (the number of classification candidates) is proposed to the user from the device side and a value for the number of partitions responded by the user is employed by the device side.” ¶0084, “a desirable partitioned number of clusters is received from the user (step b2).)

As to claim 8, claim 1 is incorporated and Tsukamoto discloses wherein when the number of partitions corresponding to the measurement value is greater than a predetermined number, the resetting judgment unit judges to reset the plurality of partitions (Tsukamoto, ¶0057-0058, “The mapping processing unit 105 reads out the classification results of the above-described cluster analysis with the coordinates of positions (measurement positions) from the storage unit 103, and sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured.” ¶0087, “

As to claim 9, claim 1 is incorporated and Tsukamoto discloses wherein when a ratio of the number of partitions corresponding to the measurement value to the number of sectioned display ranges is greater than a predetermined value, the resetting judgment unit judges to reset the plurality of partitions (Tsukamoto, ¶0105, ¶0109, “if the selection of presentation methods assigned to respective partitioned clusters is carried out by arithmetic processing based on an order or a ratio by use of inter-cluster distance values, it becomes possible to increase visibility further.”¶0110.)

As to claim 11, claim 1 is incorporated and Tsukamoto discloses further comprising: a manipulation unit including a sensor sequentially detecting information relevant to the electromagnetic environment, the manipulation unit being manipulated by the user, wherein the measurement information acquisition unit acquires the plurality of measurement values, based on the information detected in the sensor (Tsukamoto, ¶0064-0066).

As to claim 12, claim 1 is incorporated and Tsukamoto discloses further comprising: a display unit configured to display the image created by the image creation unit (Tsukamoto, ¶0060.)

As to claim 13, Tsukamoto discloses an electromagnetic environment analysis method, comprising: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a plurality of partitions forming a display range of the information relevant to the measurement value are set in the image, a partition corresponding to the measurement position of each of the measurement values in the plurality of partitions is judged based on the position information, information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and whether or not to reset the plurality of partitions is judged, and when it is judged to reset the plurality of partitions, the plurality of partitions forming the display range are reset from a plurality of first partitions to a plurality of second partitions, each of which has a size different from a size of the first partition, and information relevant to display of the second partition is determined (See claim 1 for detailed analysis.).

As to claim 14, Tsukamoto discloses a non-transitory computer-readable medium storing a program allowing a computer to execute: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a plurality of partitions forming a display range of the information relevant to the measurement value are set in the image, a partition corresponding to the measurement position of each of the measurement values in the plurality of partitions is judged based on the position information, information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and whether or not to reset the plurality of partitions is judged, and when it is judged to reset the plurality of partitions, the plurality of partitions forming the display range are reset from a plurality of first partitions to a plurality of second partitions, each of which has a size different from a size of the first partition, and information relevant to display of the second partition is determined (See claim 1 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US Pub 2015/0293162 A1) in view of Talbert et al. (US Pub 2020/0404130 A1)

As to claim 10, claim 1 is incorporated and Tsukamoto does not disclose wherein when the number of times of resetting of the plurality of partitions is greater than a predetermined number, the resetting judgment unit inhibits the resetting of the plurality of partitions. 
However, it is within the ordinary skill in the art to stop after too many tries. 
Talbert suggests repeated any suitable number of times (Talbert, ¶0148).
Tsukamoto and Talbert are considered to be analogous art because all pertain to electromagnetic partitions. It would have been obvious before the effective filing date of the claimed invention to have modified Tsukamoto with the features of “repeated any suitable number of times” as taught by BBBB. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613